                    Case 1:16-cv-09142-JGK Document 97 Filed 02/21/19 Page 1 of 1NEW JERSEY OFFICE:
Ari H. Marcus, Esq.
Licensed to Practice in NJ, NY & PA
                                        MARCUS & ZELMAN, LLC                                701 Cookman Avenue, Suite 300
                                                                                            Asbury Park, New Jersey 07712
Ari@MarcusZelman.com                        ATTORNEYS & COUNSELLORS AT LAW
                                                      Tel: (732) 695-3282                             NEW YORK OFFICE:
Yitzchak Zelman, Esq.                                 Fax: (732) 298-6256                                 1 Deer Run Road
                                                    www.MarcusZelman.com                           Pomona, New York 10970
Licensed to Practice in NJ & NY
YZelman@MarcusZelman.com
                                                                                            *All Correspondence to NJ Office




                                                       February 21, 2019




      Via ECF
      Honorable U.S. District Judge John G. Koeltl
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                              Re: Curtis Duggan v. Credit One Bank, N.A. et al
                                  Civil Action No: 1:16-cv-09142-JGK


      Dear Judge Koeltl,

                 The undersigned represents the Plaintiff in the above referenced matter.

              Please be advised that this matter has been settled as to the claims against Defendants
      Credit One Bank, N.A., Convergent Outsourcing, Inc. and First Contact, LLC. It is therefore
      respectfully requested that the matter be stayed for sixty days to allow the parties to finalize
      settlement details and submit a Stipulation of Dismissal.

                 Defendant has consented to this request and is copied on this communication.

                 Thank you.


                                                       Respectfully Submitted,


                                                       /s/ Yitzchak Zelman
                                                       Yitzchak Zelman, Esq.
                                                       MARCUS & ZELMAN, LLC


      YZ/llh
